Citation Nr: 0601429	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for atherosclerotic 
peripheral vascular artery disease as secondary to nicotine 
dependence.  

3.  Entitlement to service connection for hypertension as 
secondary to nicotine dependence. 

4.  Entitlement to service connection for residuals of a 
hypothyroid micro-direct laryngoscopy and biopsy of the left 
true vocal cord (claimed as throat surgery) as secondary to 
nicotine dependence.  

5.  Entitlement to service connection for impotence as 
secondary to nicotine dependence.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A VA Form 9 signed by the veteran in May 2004, the 
appropriate box was checked to indicate that the veteran 
desired to attend a Board hearing.  It was indicated that the 
preference was for a teleconference hearing.  In February 
2005, the RO sent the veteran a letter requesting that he 
clarify his intentions with regard to a Board hearing.  The 
letter indicated that the veteran had 60 days to respond, but 
did not include any language to the effect that failure to 
respond will be interpreted as an intent to drop the hearing 
request.  No response was received.  Under the circumstances, 
the Board must view the claims file as showing that the 
veteran expressly requested a Board hearing at the RO and 
that the hearing request has never been withdrawn.  The Board 
finds, therefore, that the veteran should be scheduled for 
the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.703 (2005).

Accordingly, the issues on appeal are hereby REMANDED for the 
following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

